From judgment on the verdict that plaintiff recover of the defendant the sum of $247.49, with interest and costs, the defendant appealed to the Supreme Court.
There was evidence at the trial of this action tending to show that defendant is liable to the plaintiff as an original promisor for the purchase price of the goods delivered by plaintiff to the corporation in which defendant was a stockholder. "It is too well settled to require the citation of sustaining authorities that the statute of frauds does not apply to the original promises or undertakings, though the benefit accrues to another than the promisor." Hospital Association v. Hobbs, 153 N.C. 188,69 S.E. 79.
Defendant's motion for judgment as of nonsuit was properly denied. The judgment is affirmed.
No error.